Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments and arguments of record thereto filed in the last response have overcome the rejection of record, the products as now claimed, not being found reasonably taught or suggested by the art of record and found enabled for the method of use thereof (skin therapy/wound healing).  The international authority (KR) in the related PCT written opinion found likewise as to novelty/inventive step as to the same.  It is noted that other amendments in the product claim were made to establish that the naturally occurring peptide of SEQ ID NO: 1 (claims 1 and 13, the latter depending to the former), though a fragment of a larger peptide/protein, is markedly different than that found in nature.  Namely, amendment of claim 2 into claim 1 as to protecting groups (different scope than that issued in parent U.S. Patent No. 10,188,694) on either or both ends not found in nature, which has overcome the 35 USC 101 rejection of record as to peptide SEQ ID NO: 1 (though not needed in the method, which does not ties up all practical uses thereof).   There was no teaching or suggestion in the art that truncating any naturally occurring peptide as here with peptide SEQ ID NO: 1 would be sufficient for receptor binding relevant to the claimed functionality/use as instantly claimed.  New claim 14, independently drawn to peptide SEQ ID NO: 2 was not found reasonably taught or suggested by the prior art of record nor subject to any issue under 35 USC 101.  The closest 

    PNG
    media_image1.png
    329
    673
    media_image1.png
    Greyscale

Claim Interpretations:  The terms of art within the instant therapeutic methods employing the instant peptides (e.g. skin regeneration, improving skin aging, wound healing) are given their commonly accepted meaning as employed within e.g. the cosmetic field of art (e.g. moisturizing, lubricating).  Claims 3 and 8 are interpreted as drawn to a Markush group of a synthetic peptide selected from the amino acid sequence of SEQ ID NO: 1 or the amino acid sequence of SEQ ID NO: 2, though the language employed there is slightly different than that of instant claim 1 and the equivalent methods of use in the parent U.S. Patent No. 10,188,694.  Instant claims 12 and 14  (peptide SEQ ID NO: 2) employ slightly different claim language than e.g. instant claim 13 (peptide SEQ ID NO: 1) but the same transition phrase (“consisting of”) and as such are given the equivalent claim scope interpretation based on this transition phrase “consisting of” only peptide SEQ ID NO: 2.  In instant claims 12 and 14, while the term “an” rather than “the” precedes the phrase “amino acid sequence”, the subsequence “consisting of” transition phrase controls relevant to the peptide scope.  Namely, the language preceding  does not open the door to e.g. “an” amino acid sequence homolog/variant of peptide SEQ ID NO: 2 (just as instant claim 13 does not for peptide SEQ ID NO: 1), notwithstanding discussion of homologs/variants in specification page 7, lines 11-23 and page 8, lines 1-6, the latter of which has not been searched, examined, or prosecuted on the merits in the instant application nor any applications within this family (but may be considered for pursuit in a continuation application(s) if desired by applicant provided sufficient written description support be present).  The “consisting of” transition phrase leaves no variation from peptide SEQ ID NOS: 1 and 2, absent evidence to the contrary, not presently of record.  In this regard, MPEP 2111.03 controls, which states that:  
 
“The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, listed).”

For the reasons set forth above and on the record, the claimed invention is hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer(s)
The terminal disclaimer filed on 11/20/19 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,188,694 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654